                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

CASSANDRA HARRISON,

            Plaintiff,

v.                                   Case No:   2:19-cv-17-FtM-99MRM

REDBULL         DISTRIBUTION
COMPANY, INC., a Foreign
Profit Corporation, CIRCLE K
STORES,   INC.,  a   Foreign
Profit Corporation, and JOHN
DOE,

            Defendants.


                            OPINION AND ORDER

     This matter comes before the Court on defendant Red Bull

Distribution     Company,    Inc’s    Motion    to    Dismiss     Plaintiff’s

Complaint (Doc. #6) filed on January 10, 2019.            Plaintiff filed a

Response in Opposition (Doc. #24) on February 7, 2019.                For the

reasons set forth below, the Motion is granted in part with leave

to amend.

                                      I.

     On November 15, 2018, plaintiff Cassandra Harrison filed a

four-count     Complaint    in   state     court,    alleging     common   law

negligence claims and premises liability.            (Doc. #3.)    On January

9, 2019, defendants removed the case to this Court on the basis of

diversity jurisdiction.      (Doc. #2.)
       The Complaint sets forth the following facts: On or about

April 27, 2018, plaintiff was a customer at a Circle K convenience

store    in   Port   Charlotte,      Florida.     (Doc.      #3,   ¶   8.)     While

shopping, plaintiff was struck by a product that fell from a

handcart while she was in the aisle or customer accessed area,

sustaining injuries.          (Id., ¶ 10.)      Plaintiff names Circle K and

Red Bull as defendants, as well as “John Doe”, a Red Bull employee

who was working as a product vendor delivering the product that

injured her.

       Plaintiff     brings    the   following    claims     against    Red    Bull:

vicarious liability (Count III) and negligence (Count IV), as well

as a claim for premises liability against Circle K (Count I) and

negligence against John Doe (Count II).            Red Bull moves to dismiss

Counts   III   and    IV   for   failure   to    state   a   claim,     or    in   the

alternative, for a more definite statement.

                                        II.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”            Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).        To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief



                                       - 2 -
above the speculative level.”           Id. at 555, 127 S. Ct. 1955.             See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth”, Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare    recitals    of    the    elements   of     a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                    Iqbal,

556 U.S. at 678.     “Factual allegations that are merely consistent

with    a   defendant’s    liability     fall     short       of   being    facially

plausible.”     Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir.   2012)   (internal    quotation     marks    and    citations        omitted).

Thus, the Court engages in a two-step approach: “When there are

well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an

entitlement to relief.”         Iqbal, 556 U.S. at 679.




                                       - 3 -
                                 III.

     Counts III and IV allege both direct and vicarious liability

claims against Red Bull.

  A. Direct Negligence (Count IV)

     Under Florida law, “[t]o maintain an action for negligence,

a plaintiff must establish that the defendant owed a duty, that

the defendant breached that duty, and that this breach caused the

plaintiff damages.”     Florida Dep’t of Corr. v. Abril, 969 So. 2d

201, 204 (Fla. 2007).    “The duty element of negligence focuses on

whether the defendant’s conduct foreseeably created a broader

‘zone of risk’ that poses a general threat of harm to others.”

McCain v. Fla. Power Corp., 593 So. 2d 500, 502 (Fla. 1992)

(citations omitted).

     Count IV alleges that Red Bull “owed a duty of reasonable

care to Plaintiff in operating its distribution company business

to properly instruct and/or direct and/or train and/or supervise

its employees, including John Doe, who did not have the skill,

knowledge or tools, to safely deliver product to the convenience

store.”   (Doc. #3, ¶ 25.)     It is further alleged that Red Bull

breached this duty of care by “failing to put proper policy in

place and failing to properly train and/or supervise its employees,

including John Doe, in safely delivering product to the convenience

store” resulting in harm to plaintiff.        (Id., ¶ 26.)    Thus,




                                - 4 -
plaintiff    alleges     direct      liability   under       both   negligent

supervision and negligent training theories.

     1. Negligent Supervision

     As   pled,   the    negligent    supervision    claim    fails   because

plaintiff must allege acts taken by an employee that occurred

outside the scope of the employee’s employment.                See Daley v.

Scott, 2:15-cv-269-FtM-29DNF, 2015 WL 4999215, *4 (M.D. Fla. Aug.

19, 2015); see also Johnson v. Scott, No. 2:13–cv–500–FtM–38UAM,

2013 WL 5928931, at *5 (M.D. Fla. Nov. 1, 2013) (“A negligent

hiring, retention, or supervision claim is allowed against an

employer for acts of an employee committed outside the scope and

course of employment.”).       Thus, as Red Bull correctly contends,

plaintiff must allege that the subject employee – here, John Doe

- was acting outside the scope of his employment at the time he

committed   the   acts   giving   rise   to   plaintiff’s      claims.   The

Complaint contains no such allegations.             Furthermore, liability

attaches when an employer (1) knows or should know about the

offending employee’s unfitness and (2) fails to take appropriate

action.   See Garcia v. Duffy, 492 So. 2d 435, 438–439 (Fla. 2d DCA

1986).    Again, there are no such allegations under Count IV that

Red Bull had such knowledge.           Thus, the motion to dismiss the

negligent supervision theory is granted with leave to amend.




                                     - 5 -
     2. Negligent Training

     Under Florida law, an employer may be liable in tort for

reasonably    foreseeable    damages    resulting       from   the   negligent

training of its employees and agents.         See, e.g., McFarland & Son,

Inc. v. Basel, 727 So. 2d 266 (Fla. 5th DCA 1999).                   “Negligent

training     occurs   when   an    employer       was    negligent     in    the

implementation or operation of the training program.”                Gutman v.

Quest Diagnostics Clinical Laboratories, Inc., 707 F. Supp. 2d

1327, 1332 (S.D. Fla. 2010) (citing Mercado v. City of Orlando,

407 F.3d 1152, 1162 (11th Cir. 2005)).            “[A]s in other negligence

causes of action, the conventional elements of duty, breach,

causation, and damages must be shown in negligent training claims.”

Wynn v. City of Lakeland, 727 F. Supp. 2d 1309 (M.D. Fla. 2010).

A plaintiff asserting a negligent training claim must allege that

she was harmed as a result of an employer’s failure to adequately

train an employee, and that the nature of the employment put the

plaintiff in a “zone of risk” such that the employer had a duty

running to the plaintiff.         Clary v. Armor Corr. Health Servs.,

Inc., No. 13–90, 2014 WL 505126, *4–5 (M.D. Fla. Feb. 7, 2014).

     Here, plaintiff alleges that she was harmed when Red Bull’s

employee   operated   his    handcart   in    a    negligent    manner      while

distributing Red Bull’s product to a Circle K convenience store.

Harrison contends that her injuries resulted from Red Bull’s

negligent failure to train its employees regarding safe delivery



                                   - 6 -
of its product to the convenience store.         Drawing all permissible

inferences     in   the   Harrison’s    favor,    the   Complaint     pleads

sufficient facts to show that Harrison, as a Circle K customer,

was in a reasonably foreseeable zone of risk from the actions of

Red Bull’s delivery employee such that a legal duty of care in

training the delivery employee ran from Red Bull to Harrison.

Accordingly, the Court finds that plaintiff has pled sufficient

facts to sustain her theory of negligent training.

  B. Vicarious Liability (Count III)

     Count III alleges that Red Bull is vicariously liable for the

negligent acts of its employees, including John Doe, who was acting

in the course and scope of employment and/or agency and furthering

Red Bull’s purpose when plaintiff was injured.              (Doc. #3, ¶ 20.)

Plaintiff    alternatively   alleges    that   Red   Bull    is   vicariously

liable for the negligent acts of John Doe as Red Bull could have

“expected and/or foreseen and/or did ratify John Doe’s conduct

which resulted in injury to Plaintiff.”          (Id., ¶ 21.)      Count III

incorporates    the   paragraphs   of   the    negligence     count   alleged

against John Doe.      (Id., ¶ 19.)

     Under Florida law, “an employer cannot be held [vicariously]

liable for the tortious or criminal acts of an employee, unless

the acts were committed during the course of the employment and to

further a purpose or interest, however excessive or misguided, of

the employer.”      Iglesia Cristiana La Casa Del Senor, Inc. v. L.M.,



                                   - 7 -
783 So. 2d 353, 356 (Fla. 3d DCA 2001) (citations omitted).                An

employee’s conduct is within the scope of his employment when it

“(1) is of the kind the employee is hired to perform, (2) occurs

substantially within the time and space limits authorized or

required by the work to be performed, and (3) is activated at least

in part by a purpose to serve the master.”           Goss v. Human Servs.

Assocs., Inc., 79 So. 3d 127, 132 (Fla. 5th DCA 2012).           An employer

would be liable for its agent’s acts occurring within the scope

and course of the agency relationship, so long as those acts

breached a duty of care owed to the plaintiff and that breach

caused the plaintiff to suffer damages.             See, e.g., Bennett v.

Godfather’s Pizza, Inc., 570 So. 2d 1351 (Fla. 3d DCA 1990).

      Here, plaintiff alleges that John Doe, a Red Bull employee,

was   acting   within   the   scope   of   his   employment   when   he   was

delivering the product on Red Bull’s behalf and plaintiff was

injured because of his negligent acts.              This is sufficient to

state a claim for vicarious liability and the Motion to Dismiss

Count IV is denied.

      Finally,   Red    Bull’s   argument    that    plaintiff   should   be

required to identify John Doe (Doc. #6, p. 5) fails.                 At this

point, it is plausible that the identity of John Doe is unknown

and will be established through discovery.




                                   - 8 -
     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Defendant Red Bull Distribution Company, Inc.’s Motion to

Dismiss (Doc. #6) is GRANTED IN PART AND DENIED IN PART.      The

motion to dismiss the negligent supervision theory under Count III

is granted with leave to amend within FOURTEEN (14) DAYS of this

Opinion and Order.   The Motion is denied in all other respects.

If no Amended Complaint is filed, the case will proceed on the

Complaint without the negligent supervision theory.

     DONE and ORDERED at Fort Myers, Florida, this __11th__ day of

March, 2019.




Copies:
Counsel of Record




                                 - 9 -
